 

Exhibit 10.4

 

THIS AMENDED AND RESTATED REVOLVING CREDIT NOTE AMENDS AND RESTATES IN ITS
ENTIRETY THAT CERTAIN REVOLVING CREDIT NOTE DATED DECEMBER 17, 2010, MADE BY SRT
SECURED HOLDINGS, LLC (f/k/a TNP SRT SECURED HOLDINGS, LLC), TNP SRT MORENO
MARKETPLACE, LLC AND TNP SRT SAN JACINTO, LLC, IN THE ORIGINAL PRINCIPAL AMOUNT
OF $35,000,000.00, AS THE SAME HAS BEEN AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME PRIOR TO THE DATE HEREOF (THE “ORIGINAL NOTE”)

 

AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$30,000,000.00 August 4, 2014

 

FOR VALUE RECEIVED, STRATEGIC REALTY OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership, SRT SECURED HOLDINGS, LLC, a Delaware limited liability
company, TNP SRT AURORA COMMONS, LLC, a Delaware limited liability company, SRT
CONSTITUTION TRAIL, LLC, a Delaware limited liability company, and TNP SRT SAN
JACINTO, LLC, a Delaware limited liability company, and each other person that
from time to time becomes a “Borrower” under the Credit Agreement (collectively,
the “Maker”), hereby jointly and severally promise to pay, without offset or
counterclaim, to the order of KEYBANK NATIONAL ASSOCIATION, a national banking
association ( “Payee”), at the principal office of KeyBank National Association,
as Agent (in such capacity, with any successor, the “Agent”) for the Payee under
the Credit Agreement (as hereinafter defined), the principal amount equal to the
lesser of (x) Thirty Million and no/100 Dollars ($30,000,000.00) or (y) the
outstanding amount advanced by Payee as Loans under the Credit Agreement,
payable in accordance with the terms of the Credit Agreement.

 

Maker also promises to pay interest on the unpaid principal amount of this
Amended and Restated Revolving Credit Note (this “Note”) at the rates and at the
times which shall be determined in accordance with the provisions of that
certain Amended and Restated Credit Agreement dated as of the date hereof, among
Maker, the Lenders party thereto, and KeyBank National Association, as Agent for
itself and the Lenders (as hereafter amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.

 

Subject to the terms and provisions of the Credit Agreement, amounts borrowed
may be repaid and reborrowed at any time during the Availability Period. Payee
shall not have any obligation to make a Loan to the extent such Loan would cause
Payee’s Revolving Credit Exposure to exceed Payee’s Commitment, or as otherwise
provided in the Credit Agreement.

 

This Note is subject to (a) mandatory prepayment, and (b) prepayment at the
option of the Maker, as provided in the Credit Agreement.

 

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loans evidenced
hereby are made and are to be repaid.

 

 

 

  

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. MAKER AGREES THAT JURISDICTION AND VENUE FOR ANY ACTION
REGARDING THIS NOTE SHALL BE AS SET FORTH IN THE CREDIT AGREEMENT.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.

 

Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any endorser of this Note hereby consents to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents) and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

This Note amends and restates in its entirety the Original Note, evidences a
continuation of the indebtedness and obligations thereunder, together with any
and all additional Loans from time to time made pursuant to this Note and the
Credit Agreement, and does not constitute a novation or extinguishment of any
Obligations under the Original Note. The Borrower hereby reaffirms the full
force and effectiveness of the Original Note as amended and restated pursuant to
the terms and conditions of this Note. The indebtedness evidenced by the
Original Note is and will continue to be, and the indebtedness evidenced by this
Note is intended to and shall be, secured by all of the collateral and other
security previously, now, or at any time from time to time hereafter granted to
Agent pursuant to the Loan Documents.

 

(The next page is the signature page)

 

2

 

 

IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as an instrument under seal as of the day and year
first written above.

 

  STRATEGIC REALTY OPERATING
PARTNERSHIP, L.P., a Delaware limited
partnership           By: Strategic Realty Trust, Inc., a Maryland    
corporation, its General Partner             By:       Name:       Title:      
      SRT SECURED HOLDINGS, LLC, a Delaware
limited liability company           By: SRT Secured Holdings Manager, LLC, a    
Delaware limited liability company, its     Managing Member             By:    
  Name:       Title:  

 

  TNP SRT SAN JACINTO, LLC, a Delaware
limited liability company           By: SRT Secured Holdings, LLC, a Delaware  
  limited liability company, its Sole Member     and Manager             By: SRT
Secured Holdings Manager, LLC, a Delaware limited liability       Company, its
Managing Member

 

  By:     Name:     Title:  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature page to Amended and Restated Revolving Credit Note] 

 

 

 

 

  TNP SRT AURORA COMMONS, LLC, a
Delaware limited liability company           By: SRT Secured Holdings, LLC, a
Delaware     limited liability company, its Sole Member     and Manager        
    By: SRT Secured Holdings Manager, LLC, a Delaware limited liability      
Company, its Managing Member

 

  By:     Name:     Title:  

 

  SRT CONSTITUTION TRAIL, LLC, a Delaware
limited liability company           By: SRT Secured Holdings, LLC, a Delaware  
  limited liability company, its Sole Member     and Manager             By: SRT
Secured Holdings Manager, LLC, a Delaware limited liability       Company, its
Managing Member

 

  By:     Name:     Title:  

 

[Signature page to Amended and Restated Revolving Credit Note]

 



 

